TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 13, 2015



                                     NO. 03-14-00534-CV


                                     Dan Levin, Appellant

                                                  v.

   Eduardo S. Espinosa, in his Capacity as Receiver of Retirement Value, LLC, Appellee


         APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR
    JUSTICE FIELD JOINING MAJORITY AND CONCURRING WITH OPINION
       JUSTICE PEMBERTON JOINING MAJORITY AND CONCURRENCE


This is an appeal from the judgment signed by the trial court on May 28, 2014. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.